|
|

ARRETE N°{/:-) /PR/PM/MMI/SG/DGGM/16
Portant octroi d'un Permis de Récherche d'or à la Société "TRANSCOM SARL"
dans la zone de TOUKA, Département de Fitri, Région de Batha

Vu la Constitution :
Vu le Décret N°1117/PR/2013, au 21 Novembre 2013, Portant nomination d'un
Premier Ministre, Chef du Gouvernement :

Vu le Décret N°2440/PR/PM/2015 du 26 décembre 2015, Portant
remaniement du Gouvernement :
Vu le Décret N°1990/PR/PM/2015 du 18 Septembre 2015, Portant Structure
Générale du Gouvernement et Attribution de ses Membres;

Vu le Décret N° 2322/PR/PM/MMI/ 2015 du 09 novembre 2015, portant
Oraanigramme du Ministère des Mines et de l'industrie :

VU lu loi NOT /PR/9' du 20 Juin 1998, Portant Code Minier :

Vu la Convention Minière du 14 janvier 2016 conclue entre l'Etat tchadien et
la Société TRANSCOM Sarl;
Vu l'Article 18 du Code Minier. portant attributions du Ministre en charge des

Minics
Vu la demande du permis de recherche minière présentée par la Société

TRANSCOM Sarl en date du 12 janvier 2016;

SUR PROPOSITION DU DIRECTEUR GENERAL DE LA GEOLOGIE ET DES MINES

ARRETE
ARTICLE 1: din noyé à la Société TRANSCOM SARL. RCCM TC/NDJ/10 B
656, Tél: +235 66 24 20 84 / 99 24 20 84, BP: 1685 N'Djamenga-Tchad, un (1)
Permis de recherches de l'or dans ia Zone de TOUKA . Département de Fitri
Région du Bath@, sus réserve des dispositions suivantes

ARIICLE 2: Le Permis de recherches minière de l'or dans la ane de TOUKA
Couvio une superticie de 75 Km’. Il est défini par les points dont les
coordonnées géographiques sont les suivantes :

| Points Coordonnées __ points limites du Permis de Recherche || Superficie

|

17°29/40,52"E / 12°264679N |
A7*35142,06"E / 12°264223N | 75Kme?
1735 4370E / 12230905 N 7

17°2942,25"E / 12°23/1L03 N

Cre >

ARIICLE 3: Le présent Permis ae recherche confère à son bénéficiaire un
droit exclusif de se ivrer à des activités de recherches minières valable por
l'or sur la zone dr TOUKA conformément aux coordonnées) ci-dessus
l'exception des zones interdites. de protection ou fermées et bbs superficies
faisant l'objet d'un titre minier |
|
ARTIÇLE 4 : Le présent Arrêté accompagne ia convention minière concive
entre l'Etat tchadien ei la Société TRANSCOM Sarl, dans lé respect des
différentos dispositions relatives à lo recherche de l'or dans la zone octroyée.

ARIIÇLE 5: Les act.tes ae la société TRANSCOM Sarl seront conduiies de
manière à respecter les règles de sécurité et d'hygiène pour les travailleurs ei
en assurant la protection de l'environnement physique, les populations
locales, les us et coutumes ancestrales, en contenant la pollution sous toutes
ses formes dans les normes acceptables ou prévues par le Code Minier et ia
Législation sur l'Environnement.

ARTICLE 6 : La main d'œuvre doit être constituée en priorité par les habitants
des villages environnants immédiats.

ARTICLE 7: La société TRANSCOM Sarl est ienue de respecter toutes les
dispositions de l'Article 42 du Code Minier, celles relatives à la fiscalité miniè
el loules les dispositions contenues dans ie cas échéant dans la conventio
RATS

ARTICLE 8: Le titulaire du présent titre minier est tenu de communique
Direction Générale de la Géologie et des Mines, ur rapport annuet s
ésulals des travaux de recherches de l'année ainsi que le) program
inel des travaux et le budget des dépenses de l'annee suivanie

is loto en OUîre :

lous les échantilons géologiques et an JOIE demandés par la

Direction Générale de la Géologie et des Mines.

ARTICLE 9: Le titulaire du Permis est tenu de borner le périmètre délimité à

l'article 2 ci-dessus dans un délai ne dépassant pas six |
la date de signature d'octroi du Permis.

ARTICLE 10 : Le présent Arrêté est accordé pour Une péri
compter de la date de sa signaïure. Il est renouvela
dispositions ci-dessus

ARTICLE 11 : Le Direcreur Géré
de la Région de Boïs €
de la zone cen
concernés sont chargés

a Géologie et des

Département de Fir

charge des
gacun en ce qui les concerne!

présent Arrêté qui prend effet pour compier de la ain sa signature.

Fait à N'Dja

| “
À,
Dr. ICHONAI H

} mois à compter de

ode de cinq (5) ans à
ble sous respect des

Mines, le Gouverneur
. le Délégué Régional
ines et les sultanats
de l'application du

| id\o
ena le 15 NS

-Gouvernorat de Batha 2
-Préfet de Fitri.… Fer ner
-Déiégué du MMI de la zone centre. A
-Société TRANSCOM Sarl... Fame

ACRIVES " L

